Citation Nr: 0903930	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  07-22 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to payment of $ 1470.00 for non-service 
connected pension benefits with aid and attendance for August 
2006.

2.  Entitlement to increased non-service connected pension 
benefits with aid and attendance, to include non-reimbursed 
medical payments, for purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to May 
1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefits sought on 
appeal.  

In November 2008, the appellant presented testimony at a 
personal hearing conducted at the Nashville RO before the 
undersigned.  A transcript of this personal hearing is in the 
veteran's claims folder.

The issue of entitlement to increased non-service connected 
pension benefits with aid and attendance, to include non-
reimbursed medical payments for purposes of accrued benefits, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran died on August [redacted], 2006.

2.  The veteran was not entitled to benefits in the amount of 
$ 1470.00 for non-service connected pension benefits with aid 
and attendance for August 2006.


CONCLUSION OF LAW

The appellant's claim for entitlement to benefits in the 
amount of $ 1470.00 for non-service connected pension 
benefits with aid and attendance for August 2006 is without 
legal merit.  38 U.S.C.A. § 5112 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.500, 3.1003 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

However, with regard to the issue of payment of $ 1470.00 for 
non-service connected pension benefits with aid and 
attendance for August 2006 currently on appeal, the 
provisions of the VCAA have no effect on an appeal where the 
law, and not the underlying facts or development of the 
facts, is dispositive of the matter.  Manning v. Principi, 16 
Vet. App. 534, 542-543 (2002).  See also Smith v.Gober, 14 
Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 
2004).  That is, the U.S. Court of Appeals for Veterans 
Claims (Court) has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence, as is the case here.  Dela Cruz, 15 Vet. 
App. at 149 (2001).  Therefore, the Board finds that no 
further action is necessary under the statutory and 
regulatory duties to notify and assist.

LAW AND ANALYSIS

The effective date of discontinuance of compensation, 
dependency and indemnity compensation, or pension by reason 
of the death of the payee is the last day of the month before 
death occurred.  38 U.S.C.A. § 5112(b)(1); 38 C.F.R. § 
3.500(g) (2008).  Where the payee of a check for benefits has 
died prior to negotiating the check, the check shall be 
returned and canceled.  38 C.F.R. § 3.1003.  The amount 
represented by the returned check, less any payment for the 
month in which the payee died, shall be payable to the living 
person or persons in the order of precedence set forth in 
38 C.F.R. § 3.1000(a)(1).  38 C.F.R. § 3.1003(a).  

The Board finds that in the instant case that the criteria 
for payment of $ 1470.00 for non-service connected pension 
benefits with aid and attendance for August 2006 were not 
met.  The veteran died on August [redacted], 2006.  In a December 
2006 statement, the appellant contended that she was entitled 
to the veteran's last VA check for benefits dated September 
1, 2006, for $ 1470.00 because she cared for him at her own 
expense, to include taking off work and hiring a certified 
nursing assistant to care for him during the last month of 
his life.  In the December 2006 decision, the RO explained 
that the law says a beneficiary is not entitled to benefits 
for any part of the month in which he died.  Because the 
veteran died on August [redacted], 2006, he was not entitled to 
benefits after July 31, 2006.  Thus, the veteran was already 
paid the benefits to which he was entitled.  

As noted above, 38 C.F.R. § 3.500(g) provides that the 
discontinuance of an award upon the death of a payee will be 
the last day of the month before the death.  As the veteran 
died in August 2006, his VA pension payments were 
discontinued effective July 2006.  For clarification 
purposes, the Board notes that VA payments are made at the 
beginning of each month for the prior month.  See 38 C.F.R. 
§ 3.31.  In other words, the benefits due the veteran for the 
month of July 2006 were paid on or about August 1, 2006.  The 
September 1, 2006, VA check for $ 1470.00 in question was for 
the month of August 2006.  Because the veteran died in August 
2006, he was not entitled to pension benefits during that 
month.  

The Board acknowledges the appellant's contentions during her 
hearing that she would have received the September 2006 check 
if she were the veteran's wife and that the veteran would 
want her to have the money as she cared for him during the 
last ten months of his life at her expense.  The Board notes 
that the appellant's status as the veteran's sister does not 
affect the outcome in this case; hypothetically, if the 
appellant was the veteran's wife, she is still would not be 
entitled to the 
$ 1470.00 because he was not entitled to benefits for the 
last month of his life.  Although the Board is sympathetic to 
the appellant's situation, and by no means wishes to minimize 
the care she provided for the veteran, the Board is bound by 
the laws codified in Title 38 of the United States Code and 
Code of Federal Regulations which govern benefits 
administered by the Secretary of VA.  Thus, the Board must 
apply the law as it exists and cannot extend benefits outside 
of these parameters.  See Owings v. Brown, 8 Vet. App. 17, 23 
(1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 
(1992) ("This Court must interpret the law as it exists, and 
cannot 'extend . . . benefits out of sympathy for a 
particular [claimant].'").

Since the law is dispositive of this issue, the appellant's 
claim must be denied because of the absence of legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Based on the undisputed facts of this case, 
the appellant is not entitled to payment of $ 1470.00 for 
non-service connected pension benefits with aid and 
attendance for August 2006.  38 U.S.C.A. § 5112; 38 C.F.R. 
§§3.500, 3.1003.


ORDER

Entitlement to payment of $ 1470.00 for non-service connected 
pension benefits with aid and attendance for August 2006.


REMAND

Periodic monetary benefits to which an individual was 
entitled at death under existing ratings or decisions and 
under laws administered by VA, or those based on evidence in 
the file at the date of death and due and unpaid, shall, upon 
the death of such individual, be paid to the surviving spouse 
or other appropriate party.  38 U.S.C.A. § 5121 (West 2002); 
38 C.F.R. § 3.1000 (2008).

Accrued benefits to which a payee was entitled at his or her 
death under existing ratings or decisions will, upon the 
death of such person, be paid to the living person first 
listed as follows: his or her spouse; his or her children; 
his or her dependent parents.  In all other cases, accrued 
benefits are paid to reimburse the person who bore the 
expense of the payee's last sickness and burial.  38 U.S.C.A. 
§ 5121 (West 2002); 38 C.F.R. § 3.1000(a)(4).  Payments to 
persons who bore the payee's last expenses are limited to the 
amount necessary to reimburse those expenses.  38 C.F.R. 
§ 3.1003(a).

For a person to be entitled to accrued benefits, "the veteran 
must have had a claim pending at the time of his death for 
such benefits or else be entitled to them under an existing 
rating or decision."  Jones v. West, 136 F.3d 1296, 1299-1300 
(Fed. Cir. 1998).  Evidence in the file at the date of death 
means evidence in VA's possession on or before the date of 
the beneficiary's (in the instant case, the veteran's) death, 
even is such evidence was not physically located in the VA 
claim folder on or before the date of death.  38 C.F.R. § 
3.1000(d)(4).

Although a veteran's claim terminates with that veteran's 
death, a qualified survivor may carry on, to a limited 
extent, the deceased veteran's claim by submitting a timely 
claim for accrued benefits.  See 38 U.S.C.A. § 5121 (West 
2002); see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
Although an accrued benefits claim is separate from the 
veteran's claim filed prior to death, the accrued benefits 
claim is derivative of the veteran's claim; thus, an 
appellant takes the veteran's claim as it stood on the date 
of death, but within the limits established by law.  See 
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).
 
The term "pending claim" means an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. 
§ 3.160(c) (2008).  The term "finally adjudicated claim" 
means an application, formal or informal, which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is earlier.  38 C.F.R. 
§ 3.160(d); see also 38 C.F.R. §§ 20.1103, 20.1104.

The facts show that in an April 2006 rating decision, the 
veteran was granted entitlement to nonservice-connected 
pension and special monthly pension based on the need for aid 
and attendance, effective February 14, 2006.  A May 2006 
report of contact reflected that the veteran indicated that 
his cost for care was increasing.  It was explained to the 
veteran that he could claim these medical expenses to reduce 
his income and increase the amount of his aid and attendance 
benefits.  In a May 2006 statement, the veteran indicated 
that he had hired L.W. to assist him and paid him $ 1360.00 
for the month of May 2006 and enclosed copies of the checks 
he made out to L.W.  Subsequently, the veteran died on August 
[redacted], 2006.  It does not appear that any action was taken on 
the veteran's May 2006 claim for increased aid and 
attendance.

In October 2006, the appellant filed Form 21-601, Application 
for reimbursement from accrued amounts due a deceased 
beneficiary.  In addition to contending that she was entitled 
to the veteran's September 2006 check, the appellant also 
sought reimbursement for expenses she incurred for his care.  
Specifically, the appellant indicated that she spent $ 
2065.00 for a certified nursing assistant and $ 100 for L.C. 
to help with aid and attendance and enclosed copies of 
receipts.  As such, the appellant was requesting 
reimbursement for medical expenses for increased aid and 
attendance which were incurred on the veteran's behalf.  In 
essence, she is continuing the claim the veteran filed in May 
2006 for increased aid and attendance benefits.  

In December 2006, the RO determined that the appellant was 
not entitled to accrued benefits.  In December 2006, the 
appellant again asked for reimbursement for some of the 
expenses she incurred for taking care of the veteran, such as 
taking off work and hiring a certified nursing assistant at $ 
200 per day.  In the March 2007 notice of disagreement (NOD), 
the appellant contended that she was entitled to accrued 
benefits.  As such, the appellant filed a NOD with regard to 
issue of whether there were accrued benefits.  When there has 
been an adjudication of a claim and a NOD as to its denial, 
the claimant is entitled to a statement of the case (SOC).  
See 38 C.F.R. § 19.26.  Thus, a remand for issuance of an SOC 
on the issue of entitlement to increased non-service 
connected pension benefits with aid and attendance, to 
include non-reimbursed medical benefits for purposes of 
accrued benefits, is necessary.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  However, this issue will be returned to the 
Board after issuance of the SOC only if perfected by the 
filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the Board finds that the case must be REMANDED 
for the following:

1.  The RO should ensure that the 
appellant is issued a VCAA letter 
pertaining to her accrued benefits claim, 
which provides her with the notice 
required under the relevant portions of 
the VCAA, its implementing regulations, 
and pertinent case law.  

2.  An SOC, containing all applicable laws 
and regulations, on the issue of increased 
non-service connected pension benefits 
with aid and attendance, to include non-
reimbursed medical payments for purposes 
of accrued benefits, must be issued.  
Manlincon, 12 Vet. App. 238.  The 
appellant should be advised of the time 
period in which to perfect her appeal.  
Only if the appellant's appeal as to this 
issue is perfected within the applicable 
time period, then such should return to 
the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


